Citation Nr: 1628585	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO. 11-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating, greater than 30 percent, for right knee replacement with limited range of motion, prior to January 13, 2015.

2. Entitlement to an increased rating, greater than 60 percent, for right knee replacement with limited range of motion, for the period since January 13, 2015.

3. Entitlement to a higher initial rating, greater than 10 percent, for a left knee medial meniscal tear.
 
4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to January 13, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from June 1967 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a November 2009 decision of the RO in Albuquerque, New Mexico. Original jurisdiction of all appeals has been transferred to the RO in Cleveland, Ohio.

In the July 2008 decision, the San Diego RO assigned a temporary total disability rating for the Veteran's right knee replacement with limited range of motion, due to convalescence from surgery for the period from June 12, 2007 to July 31, 2008 and assigned a 30 percent rating effective August 1, 2008. Because a 100 percent rating was assigned for the Veteran's post-right knee replacement convalescent period, and is the maximum rating available for this disability, a higher rating during the period between June 12, 2007 and July 31, 2008 is not on appeal.

In a November 2009 decision, the Albuquerque RO granted service connection for a medial meniscal tear of he left knee, and assigned an initial 10 percent rating, effective August 4, 2008. A temporary total rating was assigned for the Veteran's post-surgical convalescence for the period from January 6, 2009 to February 28, 2009, and a 10 percent rating was assigned effective March 1, 2009. Again, because a 100 percent rating was assigned between January 6, 2009 and February 28, 2009, the matter of entitlement to a higher rating during that period is not on appeal.

In December 2013, the Board remanded these issues for additional development, and in a February 2015 decision, the Cleveland RO granted a 60 percent evaluation for the Veteran's service-connected right knee replacement with limited range of motion, effective January 13, 2015. Since the increase to 60 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an increased rating for the right knee remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a March 2015 decision, the RO granted entitlement to a TDIU effective January 13, 2015. The Veteran disagreed with the effective date assigned, and the matter of entitlement to a TDIU for the period prior to January 13, 2015 is before the Board.

In July 2015, the Board issued a decision denying all four of the issues described above as currently on appeal. That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and in May 2016 the Court granted a Joint Motion for Remand (JMR) from the Veteran's representative and the VA Secretary.

In June 2016, the Veteran filed a statement indicating that additional VA medical records may be available at the Bay Pines, Florida VA Medical Center. The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

Obtain any and all updated VA medical records from the VA Medical Center in Bay Pines, Florida and any other VA facility. Readjudicate the claims at issue, and follow any other appropriate appellate proceedings. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



